Per Curiam.
This was an action, by the appellant, who was the plaintiff, against Knight, commenced before a Justice of the Peace. The cause of action is thus stated:
“ Morgantown, May 21, 1859.
“John W. Knight, to William Fesler, Dr.:
“ To use of lot, No. 50, in the town of Morgan-town, from August 1st, 1855, until May 1st, 1859, $33 00
“ For clearing litter off lot, 50
“$33 50”
From the decision before the Justice, there was an appeal. And in the Common Pleas, to which the cause was taken by appeal, the Court tried the issues, and found for the defendant. Motion for a new trial denied, and judgment. The evidence is upon the record. We have examined carefully, and are, decidedly, of opinion that a new trial should have been granted.
The judgment is reversed, with costs. Cause remanded for a new trial.